DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (“Armstrong”) (U.S. Patent Application Publication Number 2015/0058522) and Agarwal et al. (“Agarwal”) (U.S. Patent Application Publication Number 2018/0173513).
Regarding Claims 1, 9, and 17, Armstrong discloses a non-transitory computer readable medium having stored thereon a sequence of instructions which, when stored in memory and executed by a processor cause the processor to perform acts for hibernating a computing cluster, the acts comprising:
receiving an instruction to hibernate a computer (paragraph 0013), wherein data is saved for a hypervisor (Figure 5, item 140A) pertaining to a state of at least one node (Figure 5, item 505) of the computing cluster (Figure 6, item 605, paragraph 0058); and
invoking an information lifecycle manager facility (ILM) to carry out movement of data from the hypervisor on the at least one node to a different storage location (Figure 5, item 105B, paragraphs 0056-0057, 0059, and 0062).
Armstrong does not expressly disclose receiving an instruction to hibernate a computing cluster.
In the same field of endeavor (e.g., power saving techniques), Agarwal teaches receiving an instruction to hibernate a computing cluster (Figure 5, items 510-530, paragraph 0065).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Agarwal’s teachings of power saving techniques with the teachings of Armstrong, for the purpose of saving additional power by placing multiple computers in a hibernate state instead of only one.

Regarding Claims 2, 10, and 18, Armstrong discloses invoking the information lifecycle manager facility to carry out movement of data from another hypervisor of another node of the cluster (Figure 5, item 140B).

Regarding Claims 3, 11, and 19, Armstrong discloses wherein, while moving data from the hypervisor to another location, the ILM performs at least one of, parallel I/O transfers, data movement progress monitoring (paragraph 0036), or data encryption.  

Regarding Claims 4, 12, and 20, Armstrong discloses wherein, while moving data from the hypervisor to another location, the ILM performs data movement while a virtual machine of the hypervisor is running (paragraphs 0054 and 0063; i.e., there may be a plurality of virtual machines running; the hypervisor may migrate the data of one of the virtual machines while others are still running).

Regarding Claims 5, 13, and 21, Armstrong discloses wherein the ILM observes a replication factor to suppress saving multiple copies of data into a hibernation object (paragraph 0062; i.e., the data of the virtual machine is only transferred to the destination once).

Regarding Claims 6, 14, and 22, Armstrong discloses wherein the movement of data from the hypervisor on the at least one node to the different storage location comprises saving data into a hibernation object (Figure 5, item 125) and storing the hibernation object to the different storage location (Figure 5, item 105B, paragraph 0056).

Regarding Claims 7, 15, and 23, Armstrong discloses restoring a node of a computing cluster by receiving an instruction to restore a hypervisor of at least one node of the computing cluster; and invoking an information lifecycle manager facility (ILM) to carry out movement of data from a first storage location to a second storage location that is accessed by the hypervisor on the at least one node (paragraph 0043).

Regarding Claims 8, 16, and 24, Armstrong discloses wherein the first storage location corresponds to a first cloud computing infrastructure and wherein the second storage location corresponds to a second cloud computing infrastructure (Figure 5, items 505 and 550).

Regarding Claims 25-27, Agarwal teaches wherein the computing cluster is hibernated by persisting cluster configuration and user data pertaining to a plurality of nodes of the computing cluster (paragraph 0065).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because each reference discloses methods for hibernating a computing cluster.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/Primary Examiner, Art Unit 2186